UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON GARCIA,
                           Plaintiff,
                    -against-                                        21-CV-00348 (LLS)
WESTCHESTER COUNTY MUNICIPALITY;                                  ORDER OF DISMISSAL
ANTHONY SCARPINO; JEAN PRISCO;
JENNIFER SCULCO,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is proceeding pro se and in forma pauperis (IFP), is currently incarcerated

in the Orange County Jail. Plaintiff filed this complaint under 42 U.S.C. §1983 alleging that

Defendants violated his rights. By order dated February 4, 2021, the Court dismissed Plaintiff’s

complaint with leave to replead his claims. Plaintiff filed an amended complaint on March 1,

2021, and the Court has reviewed it. The action is dismissed for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).
        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The original complaint named as defendants the Westchester County District Attorney’s

Office, District Attorney (DA) Anthony Scarpino, Assistant District Attorney (ADA) Jean

Prisco, ADA Jennifer Sculco, and Westchester County. The complaint set forth the following

allegations. During Plaintiff’s state-court criminal proceedings, Defendants failed to provide him

with discovery, the grand jury minutes and other “papers,” and denied him “proper time or notice


                                                   2
to examine, review, & study [his] case.” (cite) As a result, Defendants violated Plaintiff’s right to

due process and a fair trial, and hindered his ability to prepare a “proper defense.” (ECF 1 ¶ V.)

The grand jury was “impaired” and “prejudiced” against Plaintiff, and Defendants “presented

insufficient & bias[ed] evidence to support the charges” against him. (Id. at 8.) It appeared that

Plaintiff was convicted of the criminal charges, because he discussed challenges he is having

preparing his appeal. (Id.)

       In the February 4, 2021 order, the Court dismissed the complaint with leave to replead

because the prosecutor defendants are immune from suit, and there is no suggestion that a

municipal policy, custom, or practice was implicated in the events giving rise to this action. The

Court further noted in that order that if Plaintiff seeks to challenge his conviction or to be

released from custody, he may file a petition under 28 U.SC. § 2254 after exhausting his state

court remedies.

       The amended complaint names the same defendants as the original pleading, and

reiterates that the prosecution presented insufficient and biased evidence to support Plaintiff’s

conviction, and he was denied discovery, the grand jury minutes, and other documents, which

violated his fair trial rights and hindered his ability to prepare an appeal. (ECF 7.) Plaintiff also

alleges that he was subjected to a malicious prosecution, and he claims that DA Scarpino was

“terminated” and that ADA Sculco and Prisco are “under review” for termination because of

corruption. (Id. at 8.) Attached to the amended complaint is a newspaper article about a

whistleblower in the Mount Vernon Police Department who recorded fellow officers

acknowledging that “innocent people were framed.” (Id. at 11-12.) Plaintiff seeks

“compensation” and “all other relief the Courts may deem fit and proper.” (Id. ¶ VI.)




                                                   3
                                           DISCUSSION

        The facts asserted in Plaintiff’s amended complaint are substantially similar to those

asserted in the original pleading. Plaintiff reiterates that Defendants violated his right to a fair

trial by denying him access to discovery and other materials relevant to the criminal proceedings.

But the prosecutor defendants are immune from suit for the actions alleged in the amended

complaint. Cf. Warney v. Monroe Cnty., 587 F.3d 113, 125 (2d Cir. 2009) (holding that the

prosecutor absolutely immune from liability under § 1983 for alleged Brady violation); Shmueli

v. City of New York, 424 F.3d 231, 237 (2d Cir. 2005) (holding that a prosecutor is “entitled to

absolute immunity despite allegations of his ‘knowing use of perjured testimony’ and the

‘deliberate withholding of exculpatory information,’” notwithstanding the “‘reprehensible’”

nature of that conduct.) (quoting Imbler v. Pachtman, 424 U.S. 409, 431 n.34 (1976)).

        Moreover, notwithstanding Plaintiff’s allegations of corruption within the DA’s Office

and the Mount Vernon Police Department, Plaintiff does not provide any additional facts giving

rise to a municipal liability claim. Therefore, the amended complaint is inadequate for the same

reasons stated in the February 4, 2021 order.

        In the amended complaint, Plaintiff asserts that he was subjected to a malicious

prosecution. The tort of malicious prosecution “remedies detention accompanied . . . by wrongful

institution of legal process.” Wallace v. Kato, 549 U.S. 384, 389-90 (2007). “[F]ederal law

defines the elements of a § 1983 malicious prosecution claim, and . . . a State’s tort law serves

only as a source of persuasive authority.” Lanning v. City of Glens Falls, 908 F.3d 19, 25 (2d

Cir. 2018). Under New York law, to state a claim for malicious prosecution a plaintiff must

allege facts showing that: (1) the defendant initiated or continued a prosecution against the

plaintiff; (2) the defendant lacked probable cause to commence the proceeding or believe the




                                                   4
proceeding could succeed; (3) the defendant acted with malice; and (4) the prosecution

terminated in the plaintiff’s favor. See Fulton v. Robinson, 289 F.3d 188, 195 (2d Cir. 2002).

       “[A] plaintiff asserting a malicious prosecution claim under § 1983 must . . . show that

the underlying criminal proceeding ended in a manner that affirmatively indicates his

innocence.” Lanning v. City of Glens Falls, 908 F.3d 19, 22 (2d Cir. 2018); Thompson v. Clark,

794 F. App’x 140, 141 (2d Cir. 2020) (holding that a dismissal in the interest of justice “is by

itself insufficient to satisfy the favorable termination requirement”), cert. granted, No. 20-659,

2021 WL 922983 (U.S. Mar. 11, 2021).

       Although Plaintiff argues that there were deficiencies in his criminal proceedings, he

does not allege that his conviction “has been reversed on direct appeal, expunged by executive

order, invalidated by a state tribunal authorized to make such determinations, or otherwise called

into question by a federal court’s issuance of a writ of habeas corpus.” Wilkinson v. Dotson, 544

U.S. 74, 81-82 (2005) (relying on Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)). Plaintiff

thus fails to state a claim for malicious prosecution. This claim is dismissed without prejudice

subject to renewal should Plaintiff’s conviction be invalidated.

       District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.




                                                 5
                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed. See 28

U.S.C. § 1915(e)(2)(B)(ii), (iii).

SO ORDERED.

Dated:     April 30, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
